        Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 1 of 17


 1   Debra I. Grassgreen (CA Bar No. 169978)
     Miriam Manning (CA Bar No. 178584)
 2   PACHULSKI STANG ZIEHL & JONES LLP
 3   150 California Street, 15th Floor
     San Francisco, CA 94111
 4   Telephone: (415) 263-7000
     Facsimile:     (415) 263-7010
 5   E-mail:        dgrassgreen@pszjlaw.com
                    mmanning@pszjlaw.com
 6
     David J. Bradford (admitted pro hac vice)
 7
     Terri L. Mascherin (admitted pro hac vice)
 8   JENNER & BLOCK LLP
     353 N. Clark St.
 9   Chicago, IL 60654
     Telephone: (312) 222-9350
10   E-mail:       dbradford@jenner.com
11                 tmascherin@jenner.com

12          Counsel for Uber Technologies, Inc.
                                 UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                  SAN FRANCISCO DIVISION

15    WAYMO LLC,                                  Case No. 3:17-cv-00939-WHA
16                                 Plaintiff,     DEFENDANT UBER TECHNOLOGIES,
                                                  INC.’S REPLY IN SUPPORT OF MOTION
17
                     v.                           TO MODIFY THE INTERIM MODEL
18                                                PROTECTIVE ORDER
      UBER TECHNOLOGIES, INC.,
19    OTTOMOTTO LLC, OTTO TRUCKING                Hearing:
      LLC
20                                                Date: December 10, 2020
21                                 Defendants.    Time: 8:00 AM
                                                  Place: Courtroom 12, 19th Floor
22
                                                  Judge: Honorable William H. Alsup
23

24

25

26

27

28

             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
            Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 2 of 17


 1

 2                                                         TABLE OF CONTENTS
 3
     INTRODUCTION .................................................................................................................................1
 4
     ARGUMENT .........................................................................................................................................2
 5

 6   I.        The Court Should Modify The Protective Order To Allow The Parties To The
               Adversary Proceeding To Use The Materials From This Case In That Dispute. ......................2
 7
               A.         Controlling Case Law Supports Granting Uber’s Request And Makes No
 8                        Distinction Between Reviewing Documents And Using Them. ...................................3
 9             B.         Uber’s Request Is Not Overbroad Because A Substantial Portion Of The
                          Documents From This Case Are Relevant To The Adversary Proceeding. ..................6
10
               C.         Waymo’s Proposed Approach To Modifying The Protective Order Is
11
                          Untenable. ......................................................................................................................7
12
               D.         Waymo Mischaracterizes The Events Leading To This Motion. ..................................9
13
     II.       In The Alternative, Waymo Should Identify Specific Materials That Will Cause
14             Actual Prejudice If Disclosed In The Adversary Proceeding, And The Court
               Should Grant The Motion Except As To Those Specific Materials. .......................................11
15
     III.      Waymo’s Agreement That The Parties To The Adversary Proceeding Should Be
16
               Permitted To Review The Entire Record From This Case Resolves Any Issue
17             About That Aspect Of Uber’s Motion. ....................................................................................12

18   CONCLUSION ....................................................................................................................................13

19

20

21

22

23

24

25

26

27

28

                 REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7               i
         Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 3 of 17


 1                                                   TABLE OF AUTHORITIES
                                                                                                                                     Page(s)
 2
     Cases
 3

 4   Beckman Indus., Inc. v. Int'l Ins. Co.,
        966 F.2d 470 (9th Cir. 1992) .............................................................................................4, 5, 6, 12
 5
     Foltz v. State Farm Mut. Auto. Ins. Co.,
 6      331 F.3d 1122 (9th Cir. 2003) ............................................................................................... passim
 7   Olympic Refining Co. v. Carter,
        332 F.2d 260 (9th Cir. 1964) .......................................................................................................4, 5
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         ii
                REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
            Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 4 of 17


 1                                                INTRODUCTION
 2             Through its Motion, Uber seeks to avoid a wasteful duplication of efforts that would result if
 3   it were forced to re-conduct the same discovery in the Adversary Proceeding that was already
 4   conducted in this case. Uber also seeks to arrange a practical and efficient way for the parties to the
 5   Adversary Proceeding to secure access to and use of those discovery materials, while protecting the
 6   legitimate confidentiality interests of the producing parties.
 7             Waymo’s principal opposition to this motion, like its opposition to the motion before Judge
 8   Blumenstiel, is that the entire record in this case is not relevant to the Adversary Proceeding. Uber
 9   agrees with that point. Uber has never sought to use the entire record in this case in the Adversary
10   Proceeding. Rather, Uber seeks to use only those portions of the record that it or other parties
11   determine to be relevant, subject to a final determination by the trial judge as to relevance and
12   admissibility.1 Uber did request the right to review the entire record (all of which is already in its
13   possession or control) because that is the most efficient way for it to determine what is relevant.
14   Having persuaded Judge Blumenstiel that Uber was “greedy” because it wanted the right to review
15   the entire record, Waymo now agrees that all parties to the Adversary Proceeding should be able to
16   review the entire record, and does not oppose that aspect of Uber’s Motion. The only apparent
17   remaining dispute between Uber and Waymo is what happens when a party to the Adversary
18   Proceeding seeks to use in the Adversary Proceeding a document or testimony from this case. Uber
19   respectfully submits that the answer is supplied by clear Ninth Circuit authority: the parties to the
20   Adversary Proceeding have a right to use the materials provided that they comply with a comparable
21   protective order, such as the one that has already been entered in the Adversary Proceeding.
22             Apart from its own confidentiality concerns, Waymo raises concerns about the confidentiality
23   interests of nonparties who produced documents in this case, and wrongly accuses Uber of seeking to
24

25

26   1 Itshould not be necessary to decide, as a precondition to a party’s right to use material in either discovery or
     motion practice, that the material is “relevant” for admissibility purposes. Whether or not material is ultimately
27   determined to be “relevant” and thus admissible, an attorney should be permitted to use it in depositions as
     they determine appropriate in their professional judgment, including for example, to determine if the witness
28   can offer admissible testimony about the document and/or to refresh the witness’s recollection.

               REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
                                                             1
          Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 5 of 17


 1   deprive them of notice. Not true. The nonparties have been served with Uber’s motion via ECF and
 2   are fully on notice of the relief that Uber seeks. Uber also took steps to ensure that the nonparties’
 3   interests are fully protected: it secured the entry in the Adversary Proceeding of a protective order that
 4   is, in all material respects, identical to this Court’s protective order. Granting the relief requested in
 5   this Motion will result in the disclosure of those nonparties’ documents to only one party who has not
 6   necessarily already seen them: Mr. Levandowski. Mr. Levandowski’s potential use of the materials
 7   for the limited purpose of a dispute with two other parties who already have access to the information
 8   (Uber and Google) will not meaningfully impact the nonparties’ confidentiality interests.
 9           The most appropriate, practical, and efficient path forward is for the Court to modify the
10   protective order to allow the parties to the Adversary Proceeding to use the relevant materials from
11   this case solely for prosecuting, defending, and attempting to settle the Adversary Proceeding—subject
12   to the stringent restrictions of the protective order in that matter. Accordingly, the Court should grant
13   Uber’s motion.
14           The Court should overrule Waymo’s objection and modify the protective order so it does not
15   preclude the parties to the Adversary Proceeding from actually using the record materials that they
16   determine to be relevant to that dispute, provided they treat the materials with the same level of
17   confidentiality the materials are afforded under this Court’s protective order (Part I). Alternatively,
18   Waymo should be required to promptly identify specific materials as to which disclosure to Mr.
19   Levandowski or his counsel (under the Adversary Proceeding protective order) would cause harm to
20   Waymo, and the Court should grant the motion except as to those specific materials (Part II). Finally,
21   Waymo’s concern about notice to third parties is moot (Part III), so there is no remaining issue in
22   dispute with respect to Uber’s request to review the record in this case for the purpose of identifying
23   relevant materials.
24                                                ARGUMENT
25   I.      The Court Should Modify The Protective Order To Allow The Parties To The Adversary
             Proceeding To Use The Materials From This Case In That Dispute.
26

27           Despite agreeing to Uber’s request to review the record, Waymo argues that Uber should not

28   be able to use those same documents in the Adversary Proceeding, primarily because Waymo believes
                                                         2
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
        Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 6 of 17


 1   not all of the documents are relevant. (Opp. Br. 8-10.) As discussed in Part A below, controlling
 2   Ninth Circuit precedent provides that because Waymo has not identified any actual harm or prejudice
 3   that will result from the relief sought, the parties to the Adversary Proceeding should not be precluded
 4   from using the record from this case in the context of another dispute. That precedent provides no
 5   basis for drawing a line between reviewing the materials and using them, as Waymo suggests. As
 6   discussed in Part B below, Waymo’s relevance argument is unavailing because Waymo cannot deny
 7   that a substantial portion of the materials in this case are relevant to the Adversary Proceeding, and
 8   because Judge Blumenstiel is perfectly capable of keeping irrelevant information out of the Adversary
 9   Proceeding without this Court imposing any additional procedures to allow Waymo to make relevancy
10   objections in a case to which it is not a party. Further, as discussed in Part C below, Waymo’s proposed
11   approach to limiting Uber’s ability to use the documents makes no sense and is a clear overreach.
12   Finally, as set forth in Part D below, Waymo has mischaracterized the events leading to this motion.
13          A.      Controlling Case Law Require Supports Granting Uber’s Request And Makes No
                    Distinction Between Reviewing Documents And Using Them.
14
            Uber cited controlling Ninth Circuit precedent establishing that “where an appropriate
15
     modification of a protective order can place private litigants in a position they would otherwise reach
16
     only after repetition of another’s discovery, such modification can be denied only where it would
17
     tangibly prejudice substantial rights of the party opposing modification.” Foltz v. State Farm Mut.
18
     Auto. Ins. Co., 331 F.3d 1122, 1132 (9th Cir. 2003) (emphasis added) (quoting United Nuclear Corp.
19
     v. Cranford Ins. Co., 905 F.2d 1424, 1428 (10th Cir. 1990)); see also Beckman Indus., Inc. v. Int'l Ins.
20
     Co., 966 F.2d 470, 475 (9th Cir. 1992); Olympic Refining Co. v. Carter, 332 F.2d 260, 264–66 (9th
21
     Cir. 1964). Waymo has not alleged, let alone shown, any harm or prejudice that would result to it or
22
     to any third party from the use of the materials in the Adversary Proceeding. (See generally Opp. Br.)
23
     It has thus come nowhere near to establishing “a tangibl[e] prejudice [to] substantial rights,” as
24
     required to justify a refusal to modify the protective order. Foltz, 331 F.3d at 1132. Accordingly,
25
     Ninth Circuit precedent clearly indicates that Waymo’s objection should be overruled and the Motion
26
     should be granted in full. Beckman, 966 F.2d at 476 (affirming modification of protective order where
27

28
                                                        3
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
        Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 7 of 17


 1   objecting party did not show actual prejudice); Foltz, 331 F.3d at 1131 (reversing refusal to modify
 2   protective order where objecting party had not shown specific harm or prejudice).
 3          These controlling Ninth Circuit cases do not draw a line between reviewing documents versus
 4   using them in the collateral litigation, as Waymo proposes. Foltz, 331 F.3d at 1132; Beckman, 966
 5   F.2d at 475; Olympic, 332 F.2d at 264–66. Each case addresses whether the protective order should
 6   be modified to allow collateral litigants to use the documents in their separate dispute—just as Uber
 7   seeks to do here. Foltz, 331 F.3d at 1130 (noting collateral litigants sought access to documents “for
 8   use in their collateral litigation”) (emphasis added); Beckman, 966 F.2d at 475 (noting that
 9   “intervenors already have agreed to use the information in accordance with protective orders in the
10   [collateral] actions”) (emphasis added); Olympic, 332 F.2d at 266 (ordering modification of the
11   protective orders “in such manner that Olympic may have access to the documents in question for use
12   in the [collateral] case”) (emphasis added). None of these cases remotely suggests it would be
13   appropriate to allow the collateral litigants to review the record, but require them to seek permission
14   from the original litigants each time they want to use a document. Indeed, Foltz speaks to the
15   impropriety of such a suggestion: there, the Ninth Circuit explained that “the court responsible for the
16   original protective order decides whether modifying the order will eliminate the potential for
17   duplicative discovery,” and that “once [that] court has modified its protective order, it must refrain
18   from embroiling itself in the specific discovery disputes applicable only to the collateral suits.” 331
19   F.3d at 1133.
20          This established precedent supports Uber’s request that the Court modify the protective order
21   so as not to preclude the use in the Adversary Proceeding of documents produced in this case, subject
22   to the comparable protective order that was entered in the Adversary Proceeding. See Foltz, 331 F.3d
23   at 1132; Beckman, 966 F.2d at 475; Olympic, 332 F.2d at 264–66. Waymo has no real response to
24   this precedent. (Opp. Br. 7.) Instead, it tries two tacks. First, it attacks a straw man proposition,
25   which Uber never made, by arguing that the Ninth Circuit cases do not say a nonparty should be
26   deprived of notice. (Id.) As discussed in Part III below, Uber has provided notice of this motion to
27   nonparties. Second, Waymo tries to distinguish the cases on the basis that they do not speak
28
                                                        4
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
        Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 8 of 17


 1   specifically to third party discovery. (Id.) That is untrue: Foltz notes that the objecting party pointed
 2   to the existence of confidential third party information in the record. 331 F.3d at 1131. The court
 3   quickly disposed of that objection, noting that “[a]ny . . . third-party medical or personnel information
 4   can be protected by placing the Private Intervenors under the same use and disclosure restrictions
 5   contained in the original protective order,” which is exactly the case here. Id. at 1134 (emphasis
 6   added).
 7             But more importantly, whether the cases speak specifically to third party information or not
 8   has no bearing on the rule. The cases explain that the mere fact that a producing party relied on a
 9   protective order is not a reason to refuse to modify that protective order, where doing so would serve
10   judicial efficiency and a comparable protective order will provide the same level of protection.
11   Beckman, 966 F.2d at 476 (citing Olympic, 332 F.2d at 264); Foltz, 331 F.3d at 1138. That logic
12   applies equally whether the producing entity was a named party to the case, or a nonparty. The cases
13   emphasize the strong presumption in favor of access to the documents. Beckman, 966 F.2d at 475
14   (“Ninth Circuit precedent strongly favors disclosure to meet the needs of parties in pending
15   litigation.”); Foltz, 331 F.3d at 1131 (“This court strongly favors access to discovery materials to meet
16   the needs of parties engaged in collateral litigation.”). There is no reason this principle applies with
17   less force where the producing entity is a nonparty. And finally, the cases focus on whether the
18   restrictions in the collateral litigation will protect the documents to the same extent as the restrictions
19   in the initial litigation. Beckman, 966 F.2d at 475; Foltz, 331 F.3d at 1134. This inquiry does not turn
20   on whether the producing entity is a named party to the case.
21             Waymo has not identified any reason this Court should not follow controlling Ninth Circuit
22   precedent that supports modifying the protective order. Nor has Waymo identified any countervailing
23   authority—or so much as a single case where a court does what Waymo asks this Court to do, in
24   allowing the review but not the use of materials. Accordingly, the Court should modify the order as
25   requested in Uber’s motion.
26

27

28
                                                         5
               REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
        Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 9 of 17


 1          B.      Uber’s Request Is Not Overbroad Because A Substantial Portion Of The
                    Documents From This Case Are Relevant To The Adversary Proceeding.
 2
            Waymo objects to Uber’s use of the documents in the Adversary Proceeding on the basis that
 3
     not all of the record in this case is relevant to the Adversary Proceeding. (Opp. Br. 8.) Although Uber
 4
     agrees that the entire record in this case is not relevant, the objection to modifying the protective order
 5
     on that basis is without merit for multiple reasons.
 6
            First, the fact that some documents from this case will not be relevant to the Adversary
 7
     Proceeding is not a reason to deny the relief requested. No party has a right to use irrelevant
 8
     documents—including because an irrelevant document, by definition, would not advance any claim
 9
     or defense asserted. But the fact that some documents are irrelevant is not a reason to preclude a party
10
     from seeking to use documents that they determine are relevant—subject to the same limitations on
11
     use and admissibility as applies in any proceeding.
12
            Second, as Waymo now appears to acknowledge, the only practical way for all the parties to
13
     the Adversary Proceeding to have a fair opportunity to determine what documents from this case are
14
     relevant to the Adversary Proceeding is to permit them to review the record and make that assessment
15
     for themselves. This is not a situation where only a few documents from this case are likely to be
16
     relevant to the Adversary Proceeding. To the contrary, a substantial portion will likely be relevant.
17
     Uber, for example, seeks damages, contribution, and setoff from Mr. Levandowski for the amount it
18
     paid to settle this case. (Ex. A to Grassgreen Decl., Uber Answer & Counterclaims, at Affirmative
19
     Defense 10, Counterclaims VI and VII.) To litigate these claims and defenses, Uber will need to
20
     present evidence of the role that Mr. Levandowski’s wrongdoing played in the claims in this case.
21
     Additionally, Uber contends in the Adversary Proceeding that Mr. Levandowski’s wrongful
22
     misappropriation, retention, and use of Google confidential information—which was the topic of
23
     substantial discovery in this case—nullifies the Indemnification Agreement that is at the heart of the
24
     Adversary Proceeding. (Id. at Affirmative Defense 4, Counterclaim III.) Uber further contends that
25
     Mr. Levandowski’s fraud during the due diligence process—which process was also the topic of
26
     extensive discovery in this case—prompted and supports Uber’s rescission of the Indemnification
27
     Agreement. (Id. at Affirmative Defense 7, Counterclaim VIII.)
28
                                                         6
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
       Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 10 of 17


 1          Waymo cannot dispute the two matters have a substantial overlap in core facts, witnesses, and
 2   legal issues. (Opp. Br. 9-10.) Waymo’s attempts to quibble about the extent of the overlap,
 3   notwithstanding the concession, miss the mark:
 4              When it comes to witnesses, Waymo concedes that many of the witnesses from this case
                 have been identified in the Adversary Proceeding Rule 26 disclosures (there are 35 in
 5
                 Uber’s disclosure and 20 in Mr. Levandowski’s), but faults Uber for not “identify[ing] the
 6               subject matter that those witnesses testified about and how it is relevant.” (Opp. Br. 9.)
                 This argument defies logic; obviously, Uber cannot describe the testimony from the
 7               Waymo Litigation without reviewing it for purposes of the Adversary Proceeding, which
                 it is currently prohibited from doing.
 8
                Waymo suggests that the information Stroz collected from employees other than
 9               Levandowski is irrelevant to the Adversary Proceeding. (Id.) Not so; under the
10               Indemnification Agreement, if Levandowski knew about, permitted, or induced a bad act
                 by those employees, the Indemnification Agreement is nullified to the same extent as if
11               Levandowski committed the bad act himself.

12              Waymo also lists a number of types of documents that were produced in this case that it
                 claims are not relevant to the Adversary Proceeding, such as documents related to its
13               product development, the history of its self-driving car program, business plans and
14               forecasts, financial information, and partnerships. (Id. at 10.) Of course, Uber cannot
                 demonstrate the relevance of documents it has not been able to review for purposes of the
15               Adversary Proceeding; however, Uber strongly disputes the idea that these types of
                 documents are per se irrelevant without evaluating them. For instance, to the extent that
16               documents related to Waymo’s product development reflect that Levandowski
                 misappropriated confidential information, that would be relevant to Uber’s claims and
17
                 defenses based on Levandowski’s wrongful conduct.
18
            Third, Waymo’s concerns about relevance are also misplaced because Judge Blumenstiel, who
19
     is presiding over the Adversary Proceeding, is more than capable of keeping irrelevant information
20
     out. This Court need not try to construct some additional procedure for adjudicating relevance in
21
     another matter that is not already at the parties’ and Judge Blumenstiel’s disposal.
22
            C.      Waymo’s Proposed Approach To Modifying The Protective Order Is Untenable.
23
            In addition, Waymo’s objection to the use of the materials, as distinguished from the review of
24
     them, makes no sense. (See, e.g., Opp. Br. 10.) Waymo made clear that by “use,” it means “produce.”
25
     (Opp. Br. 8 (“use (i.e., produce in discovery),” 9 (“objections to Uber’s use (i.e. production)”), 10
26
     (“before use (i.e. production)”).) Therefore, Waymo is apparently agreeing that Uber, Levandowski,
27
     and Google can each review all the materials in this case, but not that they can produce those same
28
                                                        7
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
         Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 11 of 17


 1   materials to each other. But how can Mr. Levandowski review the documents if the documents cannot
 2   be produced to him?
 3           Waymo’s position is so illogical that even Waymo struggles to articulate what it is asking for.
 4   In the same paragraph, Waymo states that Uber, Google, and Levandowski may review the entire
 5   record, but also states that if Uber wants to produce a document to Levandowski, Uber should have to
 6   seek Waymo’s permission first. (Opp. Br. 10.) Waymo also claims to be asking this Court only to
 7   preserve its objections, but in the same paragraph seeks to impose a system in which (a) Waymo has
 8   to approve each and every use of a document in the Adversary Proceeding—in advance, and (b) absent
 9   Waymo’s agreement, Uber has to engage in motion practice before Judge Blumenstiel prior to using
10   any document from this case. (Id.)
11           The only thing that is clear from Waymo’s proposal is that it will further delay the progress of
12   the Adversary Proceeding and interject Waymo into a case to which it is not a party. (Opp. Br. 10.)
13   Waymo seeks to give itself unheard of power over Uber’s ability to defend itself in the Adversary
14   Proceeding—it wants Uber to have to come to Waymo each time Uber seeks to use a document from
15   this case (regardless of who the producing party was). (Id.) Waymo wants Uber to have to explain
16   the manner in which it intends to use each and every document and make a case for why each is
17   relevant. (Id.) If Waymo does not like the reason for which Uber seeks to use the document, Waymo
18   wants to be able to force Uber to incur the time and expense of motion practice. (Id.) This would
19   severely delay and impinge Uber’s ability to use relevant documents at deposition, on a motion, and
20   at trial, which is now scheduled for April 2021. The close of fact discovery is not far off; it is currently
21   set for January 29, 2021. Waymo’s proposal, which enjoys no support in the protective order, case
22   law, or any other source, would put enormous power into Waymo’s hands—power to delay and
23   obstruct Uber’s defense in a case to which Waymo is not even a party.2
24

25

26   2 Waymo’s counsel has already sought to wield this kind of power. Waymo’s counsel has required Uber to
     explain its rationale, in detail, for every request to see a document, no matter how bland or unobjectionable. For
27   instance, Waymo would not agree to Uber’s review of an engagement letter for an independent expert appointed
     by both parties before Uber first explained why it wanted to see the letter. (See Ex. B to Declaration of David
28   Bradford at 2, October 28, 2020 email from J. Jaffe to K. Ciliberti.)
                                                             8
              REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
       Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 12 of 17


 1           D.      Waymo Mischaracterizes The Events Leading To This Motion.
 2           Finally, Waymo grossly mischaracterizes the events leading to this motion. In truth, Uber has
 3   been diligently pursuing ways to litigate and resolve the Adversary Proceeding in an efficient manner,
 4   and Waymo has been obstructing Uber’s efforts to do so.
 5           First, Uber never proposed that the parties could alter the protective order in this case without
 6   seeking the Court’s approval. (Cf. Opp. Br. 4.) Uber suggested that Waymo and Uber stipulate to a
 7   proposed modification, and then file that stipulation for the Court’s review and approval—exactly as
 8   the parties have done numerous times to extend the destruction deadline set forth in Paragraph 15 of
 9   the Order. The suggestion that Uber has sought to circumvent or unilaterally modify the Court’s
10   protective order is false.
11           Second, Uber has never sought to deprive the nonparties in this matter of notice that Uber is
12   seeking to use documents in the Adversary Proceeding. Quite the opposite: Uber’s motion to Judge
13   Blumenstiel expressly sought to compel Waymo to provide notice to the nonparties before complying
14   with the subpoena, as required by the protective order. (Opp. Br. Ex. 5 to Jaffe Decl., Uber letter-brief
15   to Judge Blumenstiel at 3 (“Uber asks this Court to enforce the subpoenas against Waymo and require
16   Waymo to provide notices to third parties, as it agreed to do in the Waymo Litigation protective
17   order.”) (emphasis added).)
18           Third, contrary to Waymo’s assertions, Uber has worked with Waymo and made targeted
19   requests for specific materials within the record, notwithstanding the broad language in its
20   subpoenas—and Waymo has still refused to cooperate at every turn. In meet-and-confer discussions,
21   Waymo requested that Uber serve multiple subpoenas upon it so that it could better evaluate the
22   information that Uber sought to review, and that Uber send a separate request for only the materials
23   that did not implicate nonparty interests. Uber complied with both requests, yet Waymo has still
24   refused to produce any of the materials identified, except four sets of expert reports and a handful of
25   document requests. Waymo then asked Uber to identify smaller categories of materials that Uber
26   wished to prioritize. Uber complied by identifying lists of (1) specific reports and transcripts for
27

28
                                                        9
              REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
        Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 13 of 17


 1   certain of Uber’s own expert witnesses,3 (2) specific deposition transcripts and related document
 2   productions for certain of Waymo’s current and former employees,4 and (3) specific reports and
 3   materials related to certain of Waymo’s expert witnesses.5 Uber also specifically requested that
 4   Waymo consent to Uber’s review of deposition transcripts for two of Uber’s own fact witnesses that
 5   Waymo had designated confidential.6 Yet, with the exception of the four sets of expert materials,
 6   Waymo has otherwise refused to comply with even these more targeted requests. Waymo’s assertion
 7   that Uber has not made targeted requests for specific materials (Opp. Br. 4-5 and n.4) is objectively
 8   untrue.7 At the same time, Waymo mischaracterized Uber’s position before Judge Blumenstiel,
 9   contending that Uber had been overreaching and not identifying targeted document categories. (See
10   Opp. Br. Ex. 6 to Jaffe Decl., Waymo letter-brief to Judge Blumenstiel at 3.)
11           Fourth, Uber did not agree to one path and then unreasonably reverse course. (Cf. Opp. Br. 5-
12   6.) During the parties’ meet-and-confer conferences, Waymo requested that Uber file a motion in this
13   Court to modify the protective order. Uber agreed to do so under the mistaken assumption that Waymo
14   would not oppose the motion. (Ex. C to Declaration of David Bradford at 1, October 5, 2020 Email
15   from D. Bradford to J. Jaffe.) However, when Waymo made clear that it believed it had the right to
16   assert relevancy objections to Uber’s use of the documents that Uber determined to be relevant (see
17   id. at October 5, 2020 Email from J. Jaffe to D. Bradford), Uber concluded that relevancy issues would
18   best be resolved by the trial judge presiding over the Adversary Proceeding. Further, Uber concluded
19

20
     3 Ex. A to Declaration of David Bradford at 1, September 29, 2020 Email from K. Ciliberti to J. Jaffe (listing
21   McManamon, Lebby, Hobbs, Shaw, Faulkner, and Laykin); see also Ex. B to Declaration of David Bradford at
     3, October 27, 2020 Email from K. Ciliberti to J. Jaffe (renewing request to review the reports of Uber’s own
22   experts McManamon, Lebby, and Hobbs).
     4 During one or more of the meet-and-confer calls, Uber verbally advised Waymo that the specific witnesses
23
     listed by name in Paragraphs 1(a) and 1(b) of its September 23 subpoena were the fact witnesses whose
24   materials Uber sought to prioritize, though it reserved its rights related to others.
     5 Again, Uber made this request verbally on one or more meet-and-confer calls by explaining that the experts
25   listed by name in Paragraph 1(c) of its September 23 subpoena were the ones whose materials Uber sought to
     prioritize, thought it reserved all rights.
26   6 Ex. B to Declaration of David Bradford at 1, November 10, 2020 email from K. Ciliberti to J. Jaffe
     (requesting permission to review transcripts of Uber witnesses Droz and Burnette).
27   7 Indeed, Uber even sought to identify specific categories of materials that were more likely to be relevant in
     its Motion to this Court. (Mem. 11-13.) Yet, Waymo takes issue with this alternative proposal as “unworkable.”
28   (Opp. Br. 10-11.)
                                                           10
              REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
           Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 14 of 17


 1   that it could secure the right to use the materials already in its possession simply by asking that Waymo
 2   be required to comply with Paragraph 10 of the protective order so that Waymo could move forward
 3   with respect to Uber’s subpoenas. Ultimately, Judge Blumenstiel decided that it was more appropriate
 4   for Uber to seek modification of the protective order in this case before reviewing the documents, and
 5   Uber has now done so.
 6            Fifth, Waymo misleadingly relies on Judge Blumenstiel’s comment that Uber’s request was
 7   “greedy”—when in fact, Waymo has since agreed that the parties to the Adversary Proceeding should
 8   be permitted to review the entire record to determine what documents they will seek to use in the
 9   Adversary Proceeding.       Uber’s counsel accepts responsibility for not making clear to Judge
10   Blumenstiel that Uber was not seeking to use all documents from this case, but rather was seeking the
11   right to review all documents to determine which documents it needs to use—something that Waymo
12   has now conceded is reasonable. As noted, Uber will then seek to use only that portion of the record
13   that it determines will advance its claims or defenses in the Adversary Proceeding, consistent with the
14   Federal Rules of Evidence and Federal Rules of Civil Procedure. Uber submits that if the Court grants
15   the Motion, any relevancy or “scope” objection asserted to Uber’s use of particular documents—by
16   parties to the Adversary Proceeding—would best be resolved by Judge Blumenstiel. However, of
17   course, Uber will proceed in whatever manner this Court directs, should this Court determine that it is
18   appropriate to preclude Uber from reviewing or using particular categories of documents.
19   II.      In The Alternative, Waymo Should Identify Specific Materials That Will Cause Actual
              Prejudice If Disclosed In The Adversary Proceeding, And The Court Should Grant The
20            Motion Except As To Those Specific Materials.
21
              Uber has always been, and remains, willing to keep certain categories of materials off limits if
22
     they truly impact a legitimate confidentiality interest (even when used in a manner consistent with the
23
     protective order).    In that spirit, Uber has already agreed that it need not review any of Google’s
24
     source code for the purpose of the Adversary Proceeding. Of course, Uber is prepared to agree that it
25
     will not seek to use these materials either, absent particular circumstances in which it can demonstrate
26
     that the material is relevant or will lead to discovery of relevant evidence. And, if Waymo had been
27
     able to identify additional categories of documents for which disclosure would present actual harm or
28
                                                        11
               REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
        Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 15 of 17


 1   prejudice to Waymo and which are not appropriate to use in discovery, Uber would have agreed not
 2   to review or use those as well.
 3          Accordingly, as an alternative to the full relief sought, if the Court is inclined to limit in
 4   advance what materials Uber may use in the Adversary Proceeding, Uber requests that the Court grant
 5   its Motion except as to specific, narrow categories of documents as to which Waymo demonstrates
 6   that substantial harm and prejudice would result from the use of these documents. Uber submits that
 7   Waymo has had an opportunity to demonstrate this kind of prejudice in its opposition brief, and failed
 8   to do so; therefore, this Court need not give Waymo another chance. Beckman, 966 F.2d at 476
 9   (affirming modification of protective order where objecting party did not show specific harm or
10   prejudice); Foltz, 331 F.3d at 1130-31 (reversing refusal to modify protective order where objecting
11   party did not show specific harm or prejudice). However, as an alternative, Uber respectfully requests
12   that the Court grant this Motion, subject to Waymo having a further opportunity to seek relief from
13   this Court as to any materials for which Waymo can demonstrate actual harm from use in conformity
14   with the protective order.
15          Finally, as one other alternative, Uber proposes that the Court grant its Motion except as to the
16   categories of documents that Waymo lists on page 10 of its opposition, with the caveat that Uber may
17   move for leave to review and use materials in these categories that if Uber has reason to believe that
18   they may lead to the discovery of admissible evidence.
19   III.   Waymo’s Agreement That The Parties To The Adversary Proceeding Should Be
            Permitted To Review The Entire Record From This Case Resolves Any Issue About That
20          Aspect Of Uber’s Motion.
21
            Waymo does not oppose Uber’s request that the parties to the Adversary Proceeding be
22
     permitted to review the entire record in this case, provided that the nonparties who produced
23
     documents in this case are notified. (See Opp. Br. 6.) Waymo therefore has agreed to Uber’s review,
24
     because the nonparties have been notified. The ECF service list for this case includes numerous
25
     intervenors, interested parties, movants, and “miscellaneous” non-parties, including, by way of
26
     example only, Don Burnette, John Gardner, Stroz Friedberg LLC, Richard Jacobs, Collin Sebern, John
27
     Cooper, Anthony Levandowski, Soren Julesgaard, Travis Kalanick, Slack Inc., Lyft Inc., Lior Ron,
28
                                                       12
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
       Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 16 of 17


 1   Aurora Innovation Inc., Velodyne LiDAR Inc., Sandstone Group LLC, Tyto LiDAR LLC, Ognen
 2   Stojanovski, Edward Russo, Jacob Nocon, Mathew Henley, and Nicholas Gicinto. Each of these
 3   persons and entities (and more) received ECF service of Uber’s motion, and therefore are on notice
 4   that Uber is seeking to use the documents from this case in the Adversary Proceeding. Notably, none
 5   of those parties filed an opposition to Uber’s motion. If either Waymo or this Court believes there are
 6   other nonparties that should be notified of this motion, Uber will serve it on those persons or entities
 7   at the Court’s direction.
 8          The lack of objection by any of these nonparties is not surprising, because their interests (as
 9   well as those of all parties to the case) will be fully protected by the protective order entered in the
10   Adversary Proceeding. That protective order contains the exact same categories of confidentiality as
11   the one entered in this matter. It contains the exact same restrictions on how each category of
12   documents can be disclosed and filed. It sets forth the same procedures to be followed if a party is
13   subpoenaed or subject to a document request or court order in another matter. It has the same
14   limitation on the purpose for which the documents may be used (except, of course, limited to the
15   Adversary Proceeding instead of limited to this case). And it sets forth the same destruction
16   requirements at the conclusion of the dispute. The only additional disclosure that will be permitted if
17   this Court modifies the protective order as requested is a disclosure to Levandowski. None of the
18   nonparties has objected to disclosure to Levandowski, and Levandowski’s use will be strictly limited
19   to the purposes of litigating, defending, and settling the Adversary Proceeding.
20          Thus, there is no remaining issue in dispute with respect to Uber’s request that the protective
21   order be modified to permit the parties to the Adversary Proceeding to review the record from this
22   case for the purpose of identifying materials relevant to that dispute.
23                                              CONCLUSION
24          Uber respectfully requests that this Court modify paragraph 7 of the protective order in this
25   case to permit the parties to the Adversary Proceeding to review, produce, and use as appropriate, the
26   record and discovery from this case, subject to the Adversary Proceeding protective order. In the
27   alternative, Uber respectfully submits that Waymo should be required to promptly identify specific
28
                                                        13
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
       Case 3:17-cv-00939-WHA Document 2729 Filed 11/25/20 Page 17 of 17


 1   materials that would cause actual harm to Waymo were they to be used in conformity with the
 2   Adversary Proceeding protective order. As one other alternative, Uber proposes that the Court grant
 3   its Motion except as to the categories of materials Waymo lists on page 10 of its opposition, subject
 4   to Uber’s ability to move for leave to review and use those materials.
 5

 6   Respectfully submitted:
 7    DATED: November 25, 2020                        PACHULSKI STANG ZIEHL & JONES LLP
 8

 9                                                    By:     /s/ Debra I. Grassgreen
                                                      Debra I. Grassgreen
10                                                        -and-
                                                      JENNER & BLOCK LLP
11                                                    David J. Bradford
                                                      Terri L. Mascherin
12

13                                                    Counsel for Defendant
                                                      Uber Technologies, Inc.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       14
             REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     CHICAGO:3012326.7
       Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 1 of 19


 1   Debra I. Grassgreen (CA Bar No. 169978)
     Miriam Manning (CA Bar No. 178584)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     150 California Street, 15th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 263-7000
 4   Facsimile:     (415) 263-7010
     E-mail:        dgrassgreen@pszjlaw.com
 5                  mmanning@pszjlaw.com
 6   David J. Bradford (admitted pro hac vice)
     Terri L. Mascherin (admitted pro hac vice)
 7   JENNER & BLOCK LLP
     353 N. Clark St.
 8   Chicago, IL 60654
     Telephone: (312) 222-9350
 9   E-mail:       dbradford@jenner.com
                   tmascherin@jenner.com
10
     Counsel for Uber Technologies, Inc.
11

12                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION

14    WAYMO LLC,                                         Case No. 3:17-cv-00939-WHA
15                                  Plaintiff,           DECLARATION OF DAVID BRADFORD
                                                         IN SUPPORT OF DEFENDANT’S REPLY
16                   v.                                  IN SUPPORT OF MOTION TO MODIFY
                                                         THE INTERIM MODEL PROTECTIVE
17    UBER TECHNOLOGIES, INC.,                           ORDER
      OTTOMOTTO LLC, OTTO TRUCKING
18    LLC                                                Hearing:
19                                  Defendants.          Date: December 10, 2020
                                                         Time: 8:00 AM
20                                                       Place: Courtroom 12, 19th Floor
21                                                       Judge: Honorable William H. Alsup
22

23          I, David Bradford, hereby declare as follows:

24          1.      I am co-counsel to defendant Uber Technologies, Inc. (“Uber”) in the above-entitled

25   action and have personal knowledge of the facts contained in this Declaration, which are true and

26   correct, and if sworn as a witness, I could and would testify competently thereto. I am also co-counsel

27   to Uber in the adversary proceeding of Anthony Levandowski v Uber Technologies, Inc., N.D. Cal.

28   Bankr., Adv. Pro. No. 20-03050 (HLB) (the “Adversary Proceeding”), pending in the U.S.

            BRADFORD DECL ISO MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     DOCS_SF:104594.1 85647/001
         Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 2 of 19


 1   Bankruptcy Court for the Northern District of California in connection with the bankruptcy proceeding
 2   Anthony Levandowski, Case No. 20-30242 (HLB)(the “Bankruptcy Case”).
 3             2.       I submit this declaration in support of the Defendant’s Reply In Support of Motion to
 4   Modify the Interim Model Protective Order.1
 5             3.       Attached hereto as Exhibit A is a true and correct copy of an email chain between
 6   counsel for Waymo and counsel for Uber in which the most recent communication is a September 29,
 7   2020 email from K. Ciliberti to J. Jaffe listing the reports of those of Uber’s own expert witnesses that
 8   Uber sought permission to review.
 9             4.       Attached hereto as Exhibit B is a true and correct copy of an email chain between
10   counsel for Waymo and counsel for Uber in which the most recent communication is a November 10,
11   2020 email from K. Ciliberti to J. Jaffe requesting production of an engagement letter and consent to
12   review two deposition transcripts and exhibits.
13             5.       Attached hereto as Exhibit C is a true and correct copy of an email chain between
14   counsel for Waymo and counsel for Uber in which the most recent communication is an October 5,
15   2020 email from J. Jaffe to D. Bradford indicating that Waymo would not consent to submit an agreed
16   motion to modify the protective order.
17   The Parties’ Meet-And-Confer Conferences
18             6.       Counsel for Uber and counsel for Waymo have engaged in a number of meet-and-
19   confer discussions with respect to Uber’s efforts to secure access to documents from the Waymo v.
20   Uber litigation for the purpose of the Adversary Proceeding.
21             7.       During one or more of the meet-and-confer discussions, Uber verbally advised Waymo
22   that the specific persons listed by name in Paragraphs 1(a), 1(b), and 1(c) of its September 23, 2020
23   subpoena were the witnesses whose materials Uber sought to prioritize, though it reserved its rights
24   related to others.
25

26

27

28
     1
         Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

            BRADFORD DECL ISO MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     DOCS_SF:104594.1 85647/001             2
       Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 3 of 19


 1           8.      During one or more of the meet-and-confer discussions, Uber verbally advised Waymo
 2   that the specific nonparty materials listed in Paragraph 1 of its September 28, 2020 subpoena were the
 3   nonparty materials that Uber sought to prioritize, though it reserved its rights related to others.
 4           9.      Uber has been unable even to obtain prioritized material through meet-and-confer
 5   requests. As but one example, in response to Waymo’s refusal to agree to Uber’s counsel’s request to
 6   review an independent software expert report and related materials (which expert was appointed by
 7   both Waymo and Uber as part of a process set forth in the parties’ settlement agreement in this matter),
 8   Uber asked Waymo to, in the first instance, produce the engagement letter for that expert. Waymo
 9   would not agree to this request before Uber first explained why it wanted to see the engagement letter.
10   Later, when Uber offered an explanation and renewed its request, Waymo declined to provide the
11   letter and asked why Uber’s counsel did not already have a copy in its possession. Uber explained
12   that it has not been able to locate or obtain access to a copy of the letter. Waymo then insisted upon
13   having another meet-and-confer call for Uber’s counsel to explain why it did not have the letter at its
14   disposal. Waymo has still not provided a copy of this letter for Uber’s review. We provide this
15   information not to point fingers at Waymo or its counsel, but to illustrate how burdensome and time-
16   consuming it may be if Uber is required to ask Waymo’s permission every time it seeks to use a
17   document in the Adversary Proceeding.
18           10.     Since the meet and confer discussions began, Waymo has agreed to let Uber review
19   only (a) four sets of expert reports, (b) a number of requests for production served in this case, and
20   (c) the engagement letter discussed above, though Waymo has thus far refused to provide a copy of
21   that letter to Uber.
22           11.     During the meet-and-confer discussions, counsel for Uber has agreed that Uber need
23   not review any of Google’s source code for the purpose of the Adversary Proceeding.
24           I declare under penalty of perjury that the forgoing is true and correct. Executed on this 25th
25   day of November 2020.
26                                                          /s/ David J. Bradford
                                                            David J. Bradford
27

28

            BRADFORD DECL ISO MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     DOCS_SF:104594.1 85647/001             3
     Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 4 of 19


 1
                                       EXHIBIT A
 2
                              (September 29, 2020 email chain)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


          BRADFORD DECL ISO MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
               Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 5 of 19


Kras, Cheryl J.

From:                              Ciliberti, Katharine R.
Sent:                              Tuesday, September 29, 2020 9:51 AM
To:                                Jordan Jaffe; Andrea P Roberts
Cc:                                Mascherin, Terri L.; Bradford, David J.; Berry, John; rmeny@keker.com
Subject:                           RE: Levandowski - Waymo-Uber record


Hi Jordan,

Following upon the second point below, related to Uber’s ability to review and use its own expert reports from the
Waymo litigation notwithstanding any references to Waymo’s expert opinions, or other information designated
confidential.

After consulting with Boies Schiller, we have determined that in the first instance, we would prioritize the review of the
following Uber expert reports:
      Responsive Expert Report of Dr. Michael Lebby (September 7, 2017)
      Responsive Expert Report of Dr. Paul McManamon (September 7, 2017)
      Responsive Expert Report of Dr. Philip Hobbs on non-infringement of U.S. Patent No. 9,368,936 (September 7,
        2017)
      Rebuttal Expert Report of Joseph Shaw, PH.D. Relating to Alleged Trade Secrets (September 7, 2017)
      Supplemental Responsive Expert Report of Dr. Michael Lebby (November 6, 2017)
      Supplemental Responsive Expert Report of Dr. Paul McManamon (November 6, 2017)
      Expert Report of Erik Laykin (August 24, 2017)
      Expert Report of Kevin Faulkner (September 7, 2017)
      Corrected Supplemental Expert Report of Kevin Faulkner (November 16, 2017)
      Additional Supplemental Expert Report of Kevin Faulkner (January 19, 2018)

Of course, Uber reserves all rights with respect to the other experts not listed above.

We understand that each of these reports touches in some way on Waymo’s claims that Uber and/or Levandowski
misappropriated Google/Waymo trade secrets or confidential information, or that Uber infringed upon a
Google/Waymo patent. As we have advised you and counsel for Google, such claims and allegations are relevant to the
adversary proceeding because they pertain to a number of Uber’s defenses to Levandowski’s claims for indemnification,
including but not limited to Uber’s rescission of the indemnification agreement based on fraudulent inducement, Uber’s
Post-Signing Specified Bad Act defense, and Uber’s Excluded Claim defense.

Please confirm Waymo’s consent that Jenner may review and use these materials in full, without redactions, for the
purpose of the adversary proceeding, notwithstanding the fact that they may refer to, cite, or quote Waymo’s expert
materials or other materials that Waymo designated as confidential.

Thanks,
Katie




From: Jordan Jaffe
Sent: Wednesday, September 23, 2020 6:55 PM
To: Ciliberti, Katharine R. ; Andrea P Roberts

                                                             1
                Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 6 of 19
Cc: Mascherin, Terri L. ; Bradford, David J. ; Berry, John ; rmeny@keker.com
Subject: RE: Levandowski - Waymo-Uber record

External Email – Exercise Caution

Katie,

I saw your team just sent over a subpoena before I replied to your email. In any event, with regard to the
Waymo subpoena you mentioned, can you clarify what expert materials you’re referencing? Are you
referencing all the expert reports and related material in the case? Based on my understanding of the parties’
claims, there are expert materials from the trade secret case that are irrelevant to you, including describing
Waymo’s highly confidential IP information that isn’t at issue in the adversary proceeding. If it would be
helpful to move this along quickly, Waymo does not object to Jenner discussing with Uber’s former counsel
(Boies), the identity of the parties’ experts and the general topics each expert opined upon. This will enable
Jenner to better understand which experts may be relevant to the parties’ claims in the adversary proceeding. It
will also streamline the subpoena process to get you the materials you’re most interested in as quickly as
possible.

On the second point, we are willing to discuss your request on a case-by-case basis, but cannot agree in a
blanket fashion. Without doing a full re-review of the reports, my recollection is there is third party confidential
information in some of Uber’s expert reports, which Waymo cannot agree to waive or forgo under the
Protective Order. For example, I recall one of Uber’s technical experts included information from third party
Velodyne in at least one of its expert reports. There’s also the question of relevance for some of the expert
reports. Regardless, if Uber identifies a specific Uber expert report it has in mind, we will address the request
promptly. To be clear, however, Waymo does not at all object to Uber reviewing any expert report, transcript,
exhibit or other document from the litigation that contains only Uber confidential information or public
information.

Finally, I can confirm that QE can accept service for a Waymo subpoena.

Best regards,


Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com


From: Ciliberti, Katharine R. [mailto:KCiliberti@jenner.com]
Sent: Tuesday, September 22, 2020 12:32 PM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Mascherin, Terri L. <TMascherin@jenner.com>; Bradford, David J. <dbradford@jenner.com>; Berry, John
<John.Berry@mto.com>; rmeny@keker.com
Subject: RE: Levandowski - Waymo-Uber record

                                                    [EXTERNAL EMAIL]


Jordan,

Consistent with our discussion during our last meet and confer, and pursuant to your request that we proceed by way of
subpoena, Uber plans to issue more than one subpoena to Waymo to request materials from the Waymo litigation in
tranches. Please confirm that you will accept service for Waymo.


                                                            2
                Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 7 of 19
We anticipate that the first such subpoena will request, in part, Waymo’s expert materials (expert reports, transcripts,
exhibits, etc.).

In the meantime, we would appreciate your confirmation that we (Jenner), as outside counsel to Uber, may immediately
review and use Uber’s own expert reports, transcripts, exhibits, etc. from the Waymo litigation, notwithstanding the fact
that these materials may contain references to the reports, transcripts, exhibits, etc. of Waymo’s expert witnesses.

Thanks,
Katie

From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Friday, September 18, 2020 11:45 AM
To: Bradford, David J. <dbradford@jenner.com>; Berry, John <John.Berry@mto.com>; rmeny@keker.com
Cc: Ciliberti, Katharine R. <KCiliberti@jenner.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Subject: RE: Levandowski - Waymo-Uber record

External Email – Exercise Caution
David,

To follow up on our call, Waymo does not object to you and your firm accessing the parties’ Rule 26 initial disclosures in
the trade secret case. Those disclosures list the relevant witnesses in that case, their positions/affiliations at the time,
and the topics the parties expected them to testify about. Please treat the disclosures as AEO under the terms of the
bankruptcy protective order for the time being.

Waymo also does not object to Uber’s former counsel (Boies Schiller) looking at these disclosures and giving Jenner
Boies’s impressions about which witnesses it believes are relevant to the ongoing bankruptcy proceeding. To be clear,
this agreement tracks our prior discussion--whereby a Boies lawyer could provide their mental impressions on what
witnesses it believes are relevant to the bankruptcy proceeding. But it does not include approval for Boies to go back
and look at confidential Waymo or third party documents or testimony from the litigation when doing so.

I will separately follow up with a revised stipulation to extend the protective order deadline.

If you’d like to discuss, please let us know.

Best regards,
Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com


From: Bradford, David J. <dbradford@jenner.com>
Sent: Wednesday, September 16, 2020 7:03 AM
To: Berry, John <John.Berry@mto.com>; Jordan Jaffe <jordanjaffe@quinnemanuel.com>; rmeny@keker.com
Cc: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Subject: RE: Levandowski - Waymo-Uber record

                                                     [EXTERNAL EMAIL]


John, thanks. My partner, Katie Ciliberti, will be joining us. I have forwarded the invite to her. Thanks again, David

-----Original Appointment-----
From: Berry, John <John.Berry@mto.com>
Sent: Tuesday, September 15, 2020 11:01 PM
To: Bradford, David J.; jordanjaffe@quinnemanuel.com; rmeny@keker.com
                                                              3
              Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 8 of 19
Subject: Levandowski - Waymo-Uber record
When: Wednesday, September 16, 2020 1:30 PM-2:00 PM (UTC-08:00) Pacific Time (US & Canada).
Where:

External Email – Exercise Caution




               Hi there,

               John Berry is inviting you to a scheduled RingCentral meeting.


               Join RingCentral Meeting
               For the best audio
               experience, please
               use computer
               audio.
               iPhone one-tap:    US: +1(650)2424929,,2136839571#
                                  +1(213)2505700,,2136839571#
                                  +1(346)9804201,,2136839571#
                                  +1(623)4049000,,2136839571# (US West)
                                  +1(720)9027700,,2136839571# (US Central)
                                  +1(773)2319226,,2136839571# (US North)
                                  +1(312)2630281,,2136839571#
                                  +1(469)4450100,,2136839571# (US South)
                                  +1(470)8692200,,2136839571# (US East)
                                  +1(646)3573664,,2136839571#
                                  US: +1(877)3802210,,2136839571#
               Meeting URL:         https://meetings.ringcentral.com/j/2136839571


               Join by Telephone
               For higher quality, dial a number based on your current location.
               Dial:                US: +1(650)2424929
                                    +1(213)2505700
                                    +1(346)9804201
                                    +1(623)4049000 (US West)
                                    +1(720)9027700 (US Central)
                                    +1(773)2319226 (US North)
                                    +1(312)2630281




                                                           4
                   Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 9 of 19

                                                +1(469)4450100 (US South)
                                                +1(470)8692200 (US East)
                                                +1(646)3573664
                                                US: +1(877)3802210

                     Meeting ID:                213 683 9571

                     International numbers


                     Join from an H.323/SIP room system
                     H.323:                     199.255.120.208##2136839571 (US West)
                                                199.255.120.151##2136839571 (US East)
                     SIP:                       2136839571@wcrc.ringcentral.com (US West)
                                                2136839571@ecrc.ringcentral.com (US East)




David J. Bradford
Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 923 2975 | TEL
+1 847 721 9350 | MOBILE
+1 312 527 0484 | FAX
dbradford@jenner.com
Download V-Card | View Biography

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended recipient(s). Any unauthorized
use or disclosure of this communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and delete it
from your system.




                                                                                 5
     Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 10 of 19


 1
                                       EXHIBIT B
 2
                              (November 10, 2020 email chain)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


          BRADFORD DECL ISO MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
              Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 11 of 19


Kras, Cheryl J.

Subject:                            FW: Waymo Responses & Objections to Subpoena




From: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Sent: Tuesday, November 10, 2020 5:15 PM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Berry, John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Miriam Manning
<mmanning@pszjlaw.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>; Bradford, David J.
<dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L.
<CSteege@jenner.com>; Reid P. Mullen (rmullen@keker.com) <rmullen@keker.com>; Gorin, Alex
<Alex.Gorin@mto.com>
Subject: RE: Waymo Responses & Objections to Subpoena

Hi Jordan,

We have confirmed that we do not have access to the engagement letter for Professor Gerdes. We ask that you kindly
provide us a copy.

Separately, while the motion to modify the protective order is pending, we request that Waymo agree that Uber can
review, on an AEO basis, the deposition transcripts and associated exhibits for Burnette and Droz from the Waymo v.
Uber litigation. We expect these transcripts may contain information pertinent to Uber’s fraud and Post-Signing
Specified Bad Acts defenses which are the subject of pending interrogatories from Mr. Levandowski, but we understand
that Waymo has designated these transcripts (or portions of them) confidential.

Thank you,
Katie

From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Friday, October 30, 2020 2:41 PM
To: Ciliberti, Katharine R. <KCiliberti@jenner.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Berry, John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Miriam Manning
<mmanning@pszjlaw.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>; Bradford, David J.
<dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L. <CSteege@jenner.com>
Subject: RE: Waymo Responses & Objections to Subpoena

External Email – Exercise Caution
Thanks for that clarification, Katie.

To address the engagement letter point first. You are correct that Waymo has lodged objections relating to production
of the software review materials pursuant to the subpoena. The engagement letter, however, was jointly entered into
by Uber and Waymo. It’s also already in Uber’s possession. Accordingly, rather than Waymo “produce” this pursuant to
the subpoena, Waymo does not have an objection to you all, as Uber’s counsel, simply looking at the copy already in
Uber’s possession. To be clear, this lack of objection is without prejudice to Waymo’s objections to Uber’s subpoenas
and is expressly not a waiver of any confidentiality rights that Waymo has under the protective order, the engagement
letter itself, the parties’ settlement agreement or otherwise.


                                                          1
                Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 12 of 19
Regarding the technical expert reports, as I think I’ve previously related to you and David, at least one (and perhaps
more) of the reports you mentioned include third party confidential information. Therefore, as we’ve explained, we do
not think that Waymo can simply consent to Uber’s review of that material under the terms of the Waymo Protective
Order. In any event, if Uber is seeking “broader relief” from the Protective Order before Judge Alsup, including
clearance to review third party confidential information without providing notice, it would seem to make more sense to
allow that to resolve first. However, let me know if you’d like to discuss.

Best regards,


Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com


From: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Sent: Thursday, October 29, 2020 6:02 AM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Berry, John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Miriam Manning
<mmanning@pszjlaw.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>; Bradford, David J.
<dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L. <CSteege@jenner.com>
Subject: RE: Waymo Responses & Objections to Subpoena

                                                   [EXTERNAL EMAIL]


Thanks, Jordan.

We would like to see the engagement letter to understand the terms of his engagement, to help evaluate the relevance
of his work.

Regards,
Katie

From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Wednesday, October 28, 2020 7:36 PM
To: Ciliberti, Katharine R. <KCiliberti@jenner.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Berry, John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Miriam Manning
<mmanning@pszjlaw.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>; Bradford, David J.
<dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L. <CSteege@jenner.com>
Subject: RE: Waymo Responses & Objections to Subpoena

External Email – Exercise Caution
Katie,

I wanted to confirm receipt of this request and the request that David just sent via separate cover. We will confer with
our client and promptly get back to you regarding your and David’s various requests. One interim question: What is the
relevance of Prof. Gerdes’ engagement letter to the current litigation?

Best regards,


Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com


From: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Sent: Tuesday, October 27, 2020 3:05 PM
                                                           2
              Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 13 of 19
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Cc: Berry, John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Miriam Manning
<mmanning@pszjlaw.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>; Bradford, David J.
<dbradford@jenner.com>; Mascherin, Terri L. <TMascherin@jenner.com>; Steege, Catherine L. <CSteege@jenner.com>
Subject: RE: Waymo Responses & Objections to Subpoena

                                                    [EXTERNAL EMAIL]


Hi Jordan,

Thank you for agreeing that we may review the below-listed expert reports on an AEO basis “for the time being.”

We would like to renew our request that Waymo consent to our review of Uber’s own expert reports, notwithstanding
that they may reference Waymo or Google confidential information. In particular for present purposes, we would like to
review the reports of Michael Lebby, Paul McManamon, and Phillip Hobbs. Please confirm that we, as Uber’s current
outside counsel, may review these reports for the purpose of the Adversary Proceeding.

Separately, as you know, Uber’s first subpoena requested all materials relating to the J Christian Gerdes expert findings.
We understand that Waymo is objecting to this. As an interim step, we request that Waymo produce the engagement
agreement with Mr. Gerdes.

Please advise.
Katie

From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Monday, October 5, 2020 7:41 PM
To: Andrea P Roberts <andreaproberts@quinnemanuel.com>; 'mmanning@pszjlaw.com' <mmanning@pszjlaw.com>;
'dgrassgreen@pszjlaw.com' <dgrassgreen@pszjlaw.com>; Bradford, David J. <dbradford@jenner.com>; Mascherin, Terri
L. <TMascherin@jenner.com>; Ciliberti, Katharine R. <KCiliberti@jenner.com>; Steege, Catherine L.
<CSteege@jenner.com>
Cc: Berry, John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>
Subject: RE: Waymo Responses & Objections to Subpoena

External Email – Exercise Caution
+John and Rachel

David and Katie,

Pursuant to our meet and confer discussions, we determined, to the best of our ability, that the following reports
contain only Waymo or Uber confidential information:

2017-09-07 Faulkner Rpt re Stroz Friedberg & 14,000 Files
2017-09-07 Laykin Rpt re Security
2017-09-14 French Report in Rebuttal to Faulkner
2017-09-14 French Report in Rebuttal to Laykin Report
2017-10-23 Crain, Andy Opening Rept
2017-11-13 Faulkner Suppl Expert Rpt.
2017-11-17 Crain Reply
2017-11-17 French Reply Report
2018-01-12 French Supplemental Report
2018-01-20 Add'l Faulkner Supplement
                                                             3
                   Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 14 of 19


Waymo therefore can agree these are deemed produced under the terms of the bankruptcy protective order and in
response to Uber’s first subpoena. Please treat them as Waymo AEO for the time being. If there are portions that you
contend comprise solely Uber confidential information, please let us know and we’re happy to discuss the designation
for that portion.

Best regards,


Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com


From: Andrea P Roberts <andreaproberts@quinnemanuel.com>
Sent: Wednesday, September 30, 2020 10:56 AM
To: 'mmanning@pszjlaw.com' <mmanning@pszjlaw.com>; 'dgrassgreen@pszjlaw.com' <dgrassgreen@pszjlaw.com>;
'dbradford@jenner.com' <dbradford@jenner.com>; 'tmascherin@jenner.com' <tmascherin@jenner.com>;
'kciliberti@jenner.com' <kciliberti@jenner.com>; 'csteege@jenner.com' <csteege@jenner.com>
Cc: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Subject: Waymo Responses & Objections to Subpoena

Counsel,

Please see attached.


Andrea Pallios Roberts
Of Counsel,
Quinn Emanuel Urquhart & Sullivan, LLP

555 Twin Dolphin Drive, 5th Floor
Redwood Shores, CA 94065
650-801-5023 Direct
650.801.5000 Main Office Number
650.801.5100 FAX
andreaproberts@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




Katharine R Ciliberti
Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 840 7292 | TEL
+1 312 825 5190 | MOBILE
+1 312 840 7392 | FAX
KCiliberti@jenner.com
Download V-Card | View Biography

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended recipient(s). Any unauthorized
use or disclosure of this communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and delete it
from your system.




                                                                                  4
      Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 15 of 19


 1
                                          EXHIBIT C
 2
                                  (October 5, 2020 email chain)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     DOCS_SF:104594.1 85647/001
                Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 16 of 19


Kras, Cheryl J.

From:                               Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent:                               Monday, October 5, 2020 7:33 PM
To:                                 Bradford, David J.; Andrea P Roberts; Berry, John; Rachael Meny; Vu, Hong-An;
                                    Schuman, Brett
Cc:                                 DL_Uber – AL Team; Debra Grassgreen; Miriam Manning
Subject:                            RE: Production of Waymo Record - confidential


External Email – Exercise Caution
David,

To respond to your earlier email, while it generally tracks our discussions, it is not entirely accurate. To summarize
Waymo’s position:

    1. Waymo does not expect it will oppose Uber’s request for relief, but will not be able to take a final position until
       it sees the content of the motion itself. As I mentioned, Waymo and Uber appear to have different views on
       what the protective order requires, such as the required notice to third parties. Further, to the extent that the
       Court denies Uber’s request, Waymo will request that Uber bear the burden to identify and provide notice to all
       necessary third parties.
    2. Your email is unclear on what “attorneys eyes only review” of the record Uber will be requesting. My
       understanding from our conversation is that the motion will request that Uber’s current counsel be able to
       review it on an attorneys’ eyes only basis only to determine what it believes is relevant to the adversary
       proceeding. We discussed, but did not agree on, any follow-up protocol that would allow Uber to use specific
       documents from the Waymo/Uber record in the bankruptcy proceeding. But you recognized that such a “second
       step” was necessary. To be clear, Waymo maintains its right to object to the future use of any Waymo document
       from the Waymo/Uber litigation in the adversary proceeding identified pursuant to a modified use restriction.
       Waymo is potentially willing to consent to this type of “AEO relevance review” solely as a compromise and to
       avoid discovery disputes. It does not change its opposition to Uber’s position that the entire litigation record is
       relevant and should be produced in the adversary proceeding.
    3. For other parties’ access and how that would be accomplished, let me discuss that with Waymo and get back to
       you.

Finally, given that this will not be an agreed motion (i.e. one that we file jointly), if Uber would still like to seek expedited
consideration, let us know what briefing schedule and/or hearing date Uber is proposing. Waymo can then get back to
you promptly whether it consents or opposes.

Best regards,


Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com

From: Bradford, David J.
Sent: Monday, October 05, 2020 2:10 PM
To: Jordan Jaffe ; Andrea P Roberts ; Berry, John ; Rachael Meny ; Vu, Hong-An ; Schuman, Brett
Cc: DL_Uber – AL Team ; Debra Grassgreen ; Miriam Manning
Subject: RE: Production of Waymo Record - confidential

                                                  [EXTERNAL EMAIL]

                                                                1
             Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 17 of 19


Jordan, we are hoping that the motion can be submitted as agreed – in which event there should be no reason for a
hearing date or briefing schedule, unless the Judge determines otherwise. Thanks, David

From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Monday, October 5, 2020 3:35 PM
To: Bradford, David J. <dbradford@jenner.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>; Berry, John
<John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Vu, Hong-An <HVu@goodwinlaw.com>; Schuman, Brett
<BSchuman@goodwinlaw.com>
Cc: DL_Uber – AL Team <DL_UberALTeam@jenner.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>; Miriam
Manning <mmanning@pszjlaw.com>
Subject: RE: Production of Waymo Record - confidential

External Email – Exercise Caution
David,

I can confirm receipt of your email from over this weekend on behalf of Waymo. I expect to respond later today (i.e.,
within one business day of your email).

On the last point from your Saturday email, what briefing schedule and hearing date are Uber proposing?


Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com

From: Bradford, David J. <dbradford@jenner.com>
Sent: Monday, October 05, 2020 1:29 PM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>; Berry,
John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; Vu, Hong-An <HVu@goodwinlaw.com>; Schuman,
Brett <BSchuman@goodwinlaw.com>
Cc: DL_Uber – AL Team <DL_UberALTeam@jenner.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>; Miriam
Manning <mmanning@pszjlaw.com>
Subject: RE: Production of Waymo Record - confidential

                                               [EXTERNAL EMAIL]


Jordan, John and Hong An,

Please let us know if we you agree to our filing an agreed motion before Judge Alsup per the email below. If we do not
confirm your agreement today, we will seek to compel Waymo’s compliance with our subpoenas before Judge
Blumenstiel. Thanks, David



From: Bradford, David J.
Sent: Saturday, October 3, 2020 11:37 AM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>; Berry,
John <John.Berry@mto.com>; Rachael Meny <rmeny@keker.com>; 'Vu, Hong-An' <HVu@goodwinlaw.com>; Schuman,
Brett <BSchuman@goodwinlaw.com>
Cc: DL_Uber – AL Team <DL_UberALTeam@jenner.com>; 'Debra Grassgreen' <dgrassgreen@pszjlaw.com>; 'Miriam
Manning' <mmanning@pszjlaw.com>
Subject: Production of Waymo Record

                                                            2
              Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 18 of 19



Jordan, John, and Hong-An,

Per our discussion with Jordan earlier this week, Uber will be filing a motion before Judge Alsup, which will seek to
modify the “use” restriction in the Waymo protective order to permit Uber’s counsel, to review the record from the
Waymo litigation, including the independent software expert’s findings, on an attorney’s eyes only basis. Per your
request, we would include a request that Mr. Levandowski’s counsel and Google’s counsel may also review the record
on that same basis, based on our further understanding that Waymo (and Google and Mr Levandowski) will not object
to the relief sought in the motion. We would also like to confirm that, assuming the motion is granted, and to the extent
that Mr. Levndowski or Google seek access to this record, they will seek that access from Waymo and not from Uber.
(Given our lack of access to the record, it would be difficult for us to respond to such a request on a reasonably prompt
basis). Please confirm this is also agreeable.

Finally, please confirm that you will consent to asking for Judge Alsup to resolve the motion on an expedited timeline,
shorter than his standard 35-day process.
Thanks, David

From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Wednesday, September 30, 2020 12:35 PM
To: Ciliberti, Katharine R. <KCiliberti@jenner.com>; Bradford, David J. <dbradford@jenner.com>
Cc: Andrea P Roberts <andreaproberts@quinnemanuel.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>
Subject: RE: preservation stipulation

External Email – Exercise Caution
Yes

Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com

From: Ciliberti, Katharine R. [mailto:KCiliberti@jenner.com]
Sent: Wednesday, September 30, 2020 10:33 AM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>; Bradford, David J. <dbradford@jenner.com>
Cc: Andrea P Roberts <andreaproberts@quinnemanuel.com>; Debra Grassgreen <dgrassgreen@pszjlaw.com>
Subject: RE: preservation stipulation

                                               [EXTERNAL EMAIL]


Thanks, Jordan.

Can you please confirm that we have authority to put your signature on this and file it?

Thanks,
Katie

From: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Sent: Wednesday, September 30, 2020 12:12 PM
To: Bradford, David J. <dbradford@jenner.com>
Cc: Ciliberti, Katharine R. <KCiliberti@jenner.com>; Andrea P Roberts <andreaproberts@quinnemanuel.com>
Subject: RE: preservation stipulation


                                                            3
              Case 3:17-cv-00939-WHA Document 2729-1 Filed 11/25/20 Page 19 of 19
External Email – Exercise Caution
+Andrea

Please see attached further edits.

Jordan R. Jaffe // Quinn Emanuel // 415.498.0556 // jordanjaffe@quinnemanuel.com

From: Bradford, David J. [mailto:dbradford@jenner.com]
Sent: Wednesday, September 30, 2020 9:09 AM
To: Jordan Jaffe <jordanjaffe@quinnemanuel.com>
Cc: Ciliberti, Katharine R. <KCiliberti@jenner.com>
Subject: preservation stipulation

                                              [EXTERNAL EMAIL]


Jordan, given the fast approaching deadline for destruction of Waymo record material and the importance of affording
Judge Alsup time to review, we would like to get the agreed stipulation on file today. Please let us know promptly if
there is any reason that we cannot do so. Thanks, David


David J. Bradford

Jenner & Block LLP
353 N. Clark Street, Chicago, IL 60654-3456 | jenner.com
+1 312 923 2975 | TEL
+1 847 721 9350 | MOBILE
+1 312 527 0484 | FAX
dbradford@jenner.com
Download V-Card | View Biography

CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the
intended recipient(s). Any unauthorized use or disclosure of this communication is prohibited. If you believe that you
have received this email in error, please notify the sender immediately and delete it from your system.




                                                           4
        Case 3:17-cv-00939-WHA Document 2729-2 Filed 11/25/20 Page 1 of 2



 1   Debra I. Grassgreen (CA Bar No. 169978)
     Miriam Manning (CA Bar No. 178584)
 2   PACHULSKI STANG ZIEHL & JONES LLP
     150 California Street, 15th Floor
 3   San Francisco, CA 94111
     Telephone: (415) 263-7000
 4   Facsimile:     (415) 263-7010
     E-mail:        dgrassgreen@pszjlaw.com
 5                  mmanning@pszjlaw.com

 6   David J. Bradford (admitted pro hac vice)
     Terri L. Mascherin (admitted pro hac vice)
 7   JENNER & BLOCK LLP
     353 N. Clark St.
 8   Chicago, IL 60654
     Telephone: (312) 222-9350
 9   E-mail: dbradford@jenner.com
              tmascherin@jenner.com
10
     Counsel for Uber Technologies, Inc.
11

12                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN FRANCISCO DIVISION

14    WAYMO LLC,                                      Case No. 3:17-cv-00939-WHA

15                                  Plaintiff,        CERTIFICATE OF SERVICE OF:

16                      v.                            (1) DEFENDANT’S REPLY IN SUPPORT
                                                      OF MOTION TO MODIFY THE INTERIM
17    UBER TECHNOLOGIES, INC.,                        MODEL PROTECTIVE ORDER; AND
      OTTOMOTTO LLC, OTTO TRUCKING LLC
18                                                    (2) DECLARATION OF DAVID
                                    Defendants.       BRADFORD IN SUPPORT OF
19                                                    DEFENDANT’S REPLY IN SUPPORT OF
                                                      MOTION TO MODIFY THE INTERIM
20                                                    MODEL PROTECTIVE ORDER

21

22

23

24

25

26

27

28

                                           CERTIFICATE OF SERVICE
     DOCS_SF:104595.1 85647/001
         Case 3:17-cv-00939-WHA Document 2729-2 Filed 11/25/20 Page 2 of 2



 1   STATE OF CALIFORNIA                     )
                                             )
 2   CITY OF SAN FRANCISCO                   )

 3          I, Hung Phan, am employed in the city and county of San Francisco, State of California.
     I am over the age of 18 and not a party to the within action; my business address is 150
 4   California Street, 15th Floor, San Francisco, California 94111-4500.
 5           On November 25, 2020, I caused to be served the following documents in the manner
     stated below:
 6
             DEFENDANT’S REPLY IN SUPPORT OF MOTION TO MODIFY THE
 7            INTERIM MODEL PROTECTIVE ORDER; AND
 8
             DECLARATION OF DAVID BRADFORD IN SUPPORT OF DEFENDANT’S
 9            REPLY IN SUPPORT OF MOTION TO MODIFY THE INTERIM MODEL
              PROTECTIVE ORDER
10

11            (BY EMAIL) On November 25, 2020, I caused to be served the above-described
                documents by email to the parties indicated on the service list below at the
                       indicated email address.
12

13
               ATTORNEYS FOR GOOGLE LLC                           Attorneys for Anthony S. Levandowski
14   MUNGER, TOLLES & OLSON LLP                              KELLER BENVENUTTI KIM LLP
     Thomas B. Walper (thomas.walper@mto.com)                Tobias S. Keller (tkeller@kbkllp.com)
15   John W. Berry (john.berry@mto.com)                      Dara L. Silveira (dsilveira@kbkllp.com)
     Alexander S. Gorin (alex.gorin@mto.com)
16                                                           GOODWIN PROCTER LLP
     KEKER, VAN NEST & PETERS LLC                            Brett Schuman (bschuman@goodwinlaw.com)
17   Rachael E. Meny (rmeny@keker.com)                       Rachel M. Walsh (rwalsh@goodwinlaw.com)
     Thomas E. Gorman (tgorman@keker.com)                    Hong-An Vu (hvu@goodwinlaw.com)
18               COUNSEL FOR TYTO GROUP                               COUNSEL FOR PEAK TRUST
     SAWYER & LABAR LLP                                      JERMAIN, DUNNAGAN & OWENS, P.C.
19   Adrian Sawyer (sawyer@sawyerlabar.Com)                  Diane F. Vallentine (dvallentine@jdolaw.com)

20          I declare under penalty of perjury, under the laws of the State of California and the
     United States of America that the foregoing is true and correct.
21
              Executed on November 25, 2020 at San Francisco, California.
22
                                                                         /s/ Hung Phan
23
                                                                        Legal Assistant
24

25

26

27

28

                                             CERTIFICATE OF SERVICE
     DOCS_SF:104595.1 85647/001                       2
